internal_revenue_service number release date index number ----------------------------------------- -------------------------------------- ------------------ -------------------------------- - - department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-127677-04 date date company -------------------------------------------- ----------------------- shareholders --------------------- director state ------------ ----------------------------------------- a b c d e f g ------------------- ------- ------- ------- ------- ------------------------------------------ ---------------------- dear --------------------- this letter responds to a letter from your authorized representative dated date as well as subsequent correspondence submitted on behalf of company requesting a ruling under ' f of the internal_revenue_code that the termination of company's s_corporation_election was inadvertent as well as a ruling under sec_1375 waiving the tax imposed by sec_1375 plr-127677-04 company represents that its s election was effective on a and that it has filed its facts tax returns consistent with s_corporation status other than with respect to its passive_investment_income and the tax under sec_1375 since that time company also represents that its shareholders have included their distributive shares of company’s taxable_income or loss as reported to them by company since a in b a c_corporation merged with and into company company was unaware that as a result of this merger it had accumulated_earnings_and_profits e_p since b the outside accountants who prepared company’s income_tax returns for tax years before c failed to inform company or its new accountants of any e_p in addition company’s income_tax return for d indicated that company had no e_p not until they were preparing company’s income_tax return for e did company’s new accountants discover in the course of obtaining certain tax information from the former accountants the existence of e_p shortly thereafter company distributed all of its e_p to shareholders company represents that for the tax years f it had both e_p at the close of each year and gross_receipts more than percent of which were passive_investment_income thus company’s s_corporation_election terminated as of g company and its shareholders agree to make any adjustments during the termination period consistent with the treatment of company as an s_corporation as might be required by the service law except as provided in ' g ' a provides that a small_business_corporation may elect in accordance with the provisions of ' to be an s_corporation sec_1362 provides that an election under ' a terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of those tax years more than percent of which are passive_investment_income sec_1362 provides that if an election under ' a by any corporation was terminated under ' d or the secretary determines that the circumstances resulting in termination were inadvertent no later than a plr-127677-04 reasonable period of time after discovery of the circumstances resulting in termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to ' f agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as might be required by the secretary regarding this period then notwithstanding the circumstances resulting in termination the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 provides that the determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event tends to establish that the termination was inadvertent sec_1_1362-4 provides that the commissioner may require any adjustments that are appropriate in general the adjustments required should be consistent with the treatment of the corporation as an s_corporation during the period specified by the commissioner in the case of a transfer of stock to an ineligible shareholder that causes an inadvertent termination under ' f the commissioner may require the ineligible shareholder to be treated as a shareholder of an s_corporation during the period the ineligible shareholder actually held stock in the corporation moreover the commissioner may require protective adjustments that prevent any loss of revenue due to a transfer of stock to an ineligible shareholder eg a transfer to a nonresident_alien sec_1375 provides that if for the tax_year an s_corporation has accumulated_earnings_and_profits e_p at the close of that tax_year and gross_receipts more than percent of which are passive_investment_income then there is imposed a tax on the income of the corporation for that year computed by multiplying the excess_net_passive_income by the highest_rate of tax specified in sec_11 sec_1375 provides that if the s_corporation establishes to the satisfaction of the secretary that it determined in good_faith that it had no e_p at the close of a tax_year and during a reasonable period of time after it was determined that it did have e_p at the close of that tax_year the e_p were distributed the secretary may waive the tax imposed by sec_1375 for that year plr-127677-04 sec_1_1375-1 provides that a request for waiver of the tax imposed by sec_1375 shall be made in writing to the district_director and shall contain all relevant facts to establish that the requirements of sec_1_1375-1 are met conclusion based on the facts and representations submitted by company we conclude that the termination of company's s_corporation_election on g due to excess passive_investment_income was inadvertent within the meaning of ' f consequently we rule that company will continue to be treated as an s_corporation from g and thereafter unless company's s election otherwise terminates under ' d having determined that company satisfied the requirements of sec_1375 the service by letter from the director dated march ------- has waived the tax imposed by sec_1375 for any_tax year before ------- this waiver will not cover any future years where additional c_corporation earnings_and_profits might be acquired by company except for the specific ruling above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed or implied regarding company's eligibility to be an s_corporation under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it according to ' k this ruling may not be used or cited as precedent s sincerely jeanne sullivan senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy of this letter copy for ' purposes cc
